DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 4/20/2022.  As directed by the amendment, claims 13, 23 and 39 have been amended, and claim 38 has been cancelled. As such, claims 11-13, 16-23, 26, 27, 29-36 and 39 are pending in the instant application.
Applicant has amended the title to be more descriptive; the objection to the specification is withdrawn.
Applicant has amended claim 23 to address a minor informality; the objection to the claims is withdrawn.
Applicant has amended claims 13 and 39 to clarify the subject matter therein and cancelled claim 38; the rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.

Response to Arguments
Applicant's arguments filed 4/20/2022 (hereinafter “Remarks”) have been fully considered but they are not persuasive.
Applicant argues on pages 17-18 of Remarks that arriving at a continuously curving concave engagement surface from Harris “relies upon unsupported, conclusory leaps” because Harris’s legs “are not conduits” and “do not detachably attach to Harris’s web,” such that reliance thereon to educate the structure of Matula in view of Randolph is impermissible hindsight. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that Harris does not disclose the claimed structure, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Harris is not relied on to teach detachable conduits; these were already well known in the respiratory art at the time of invention, e.g. as demonstrated by Rudolph, and obvious in view of the disclosure of Matula. Harris was relied on to simply demonstrate the obviousness of a continuously curving concave engagement surface in connection with a head-mounted manifold and elements extending therefrom, which Harris irrefutably discloses, see Harris Fig. 5. Therefore, it is the combination of Matula, Rudolph and Harris that arrives at the instantly claimed configuration, as Matula already suggests a smooth, step-less transition (and a manifold, see Matula Fig. 46 modified below) and Rudolph already teaches a manifold with a step-less transition to detachable conduits. Having the lower surface of the manifold of Matula in view of Rudolph be curved in view of Harris does not require impermissible hindsight, but merely relies on knowledge that even a layperson at the time of invention would have had in their possession: that having something sitting on top of/pressing against the top of your head that is curved to suit the shape of the head is more comfortable than having something flat sitting on top of/pressed against the top of your head. Therefore, the rejection of the claims in view of Matula, Rudolph and Harris is maintained below.

    PNG
    media_image1.png
    464
    324
    media_image1.png
    Greyscale

Applicant further contends on page 18 of Remarks that “it is not even clear…how the claim language would be achieved (would Rudolph’s “tube connectors” 61 and 62 be changed?).”
In response to applicant's argument that Harris doesn’t have tubes/tube connectors so an artisan would have no idea how to translate the concept of curved lower surface to Matula/Rudolph, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The concept of a curved tubular connection is not novel; we’ve all seen e.g. the U-shaped piping under a sink. An artisan at the time of invention would have readily understood how to make a manifold with tubes extending therefrom have a curved lower surface that contours to a person’s head, e.g. by curving it to look like Harris’s curved manifold with elements extending therefrom. As to whether the tube connectors 61 and 62 of Rudolph would “be changed,” 1) in response to applicant's argument that Rudolph be modified, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Matula already suggests a manifold as discussed above, with Rudolph simply demonstrating that detachable manifolds were well known in the respiratory art at the time of invention, such that it is the combination of the references (not necessarily a bodily incorporation of Rudolph into Matula) that arrives at the claimed invention, 2) even Rudolph were being bodily incorporated into Matula in view of Harris, it would have been up to obvious design choice by the artisan how to achieve the curvature taught by Harris: if the manifold itself is curved enough that the connectors can remain straight and still provide the lower continuously curved surface, then no, they would not need to be “changed,” but obviously curving the connectors themselves would have been an additional means by which to provide the curvature, so a “change” would not have been out the question (or unobvious).

Applicant argues on pages 19-20 of Remarks that making Matula’s conduits out of silicone would not arrive at the claimed limitation of the concave portion of the conduits being part of the continuously curving concave surface because Rudolph discloses straps under the conduits and “no reference shows a mask assembly that includes silicone conduits adapted to detachably-attach to a “manifold” and contact a person’s head when the mask assembly is worn.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As previously discussed on page 5 of the Office Action mailed 10/20/2021 and emphasized above, Matula already suggests curved conduits that connect smoothly at a junction/to a manifold and contact a person’s head (Matula Figs. 57-58 e.g. in view of Fig. 46 modified above), and Applicant certainly did not invent the use of silicone tubing in respiratory systems at the time of the instant invention. Matula is the base reference, not Rudolph; Rudolph simply educates Matula regarding the obviousness of using a detachable manifold with step-less transitions in the location already suggested by Matula. Whether or not Rudolph has straps (which, as noted previously, Rudolph col. 4, lines 53-56 indicates the straps can be integral with the conduits, such that the entire conduit/strap entity can be considered as a patient-contacting conduit in keeping with the claims), has no bearing on the obviousness in view of Matula of using strap-less conduits that are specifically made from silicone, which already contact the patient’s head in the region of the junction/manifold as disclosed by Matula, because this feature of Matula is not being modified. Therefore, the rejection of the claims in view of Matula, Rudolph and Harris is maintained below. 
Furthermore, regarding Applicant’s assertion that the rejection of the contested limitation is not an anticipation rejection under 35 USC 102, the Examiner reminds the Applicant that a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. MPEP 2141 (emphasis added). The Examiner has provided a rejection under 35 USC 103 with sufficient motivation/reasoning regarding the obviousness to an artisan at the time of invention to combine the prior art references to arrive at the instantly claimed invention, which establishes a prima facie case for obviousness; therefore, the burden is shifted to Applicant to provide additional evidence of nonobviousness. MPEP 2142. (emphasis added). There is no evidence that an artisan at the time of invention would have had any difficulty modifying Matula in view of Randolph to have a detachable manifold with smooth/step-less transitions to/from the conduits thereof (indeed, see Matula Fig. 6 as clear example of a step-less transition), for the reasons discussed in the rejection maintained below; therefore, the rejection of the claims in view of Matula, Rudolph and Harris is maintained below.

Applicant argues on pages 20-21 of Remarks that the fact that Matula discloses a combined air delivery and stabilizing structure is somehow “immaterial” because Rudolph employs a system including straps 11 and 12 under the conduits 8 and 9.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner respectfully notes that the rejection is based on Matula in view of Rudolph, not the other way around. The fact that the base reference discloses a combined air delivery and stabilizing structure is directly relevant to the claimed invention, because this feature of Matula is not being modified by the rejection. Moreover, as noted previously and above, Rudolph col. 4, lines 53-56 indicates the straps can be integral with the conduits, such that the entire conduit/strap entity can be considered as a “conduit” according to the instant claims, and thus comprehends a combined air delivery and stabilizing structure. Therefore, Matula does disclose (and Rudolph teaches) the contended limitation, and the rejection of the claims in view of Matula, Rudolph and Harris is maintained below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-13, 16, 26, 27, 30-36, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula, Jr. et al. (US 2005/0205096 A1; hereinafter “Matula”) in view of Rudolph (US 5,538,000; hereinafter “Rudolph”) and Harris (US 3,181,532; hereinafter “Harris”). 
Regarding claims 11 and 12, Matula discloses/teaches a mask system (Figs. 57-58 in view of Figs. 46 and 51-52) to deliver respiratory therapy to a patient, the mask system comprising:
a patient interface (patient interface 562) that defines a breathing chamber (see e.g. Figs. 9-18 and 24-25 and e.g. chamber 546 in Fig. 54) and is shaped to seal against a face of the patient and deliver pressurized air from the breathing chamber into airways of the patient (Figs. 57-58; para [0166] in view of e.g. para [0165], i.e. patient interface 562 is also clearly intended be any of the interfaces discussed within Matula, in view of paras [0007] and [0078-93] and [0104]); 
a first inlet conduit (left conduit 564) attachable to the patient interface to deliver pressurized air to the breathing chamber (Fig. 57; paras [0073] and [0166]), the mask system structured so that the first inlet conduit extends away from the patient interface and passes between a first ear of the patient and a first eye of the patient when the mask system is worn by the patient (Fig. 57); 
a second inlet conduit (right conduit 564) attachable to the patient interface to deliver pressurized air to the breathing chamber (Fig. 57; paras [0073] and [0166]), the mask system structured so that the second inlet conduit extends away from the patient interface and passes between a second ear of the patient and a second eye of the patient when the mask system is worn by the patient (Fig. 57);
a junction (at the patient end of conduit 20) to receive pressurized air from a flow generator and provide the pressurized air to both the first inlet conduit and the second inlet conduit (Fig. 57; paras [0073] and [0166]), the junction being mountable at a top of a head of the patient when the mask system is worn by the patient so that the first inlet conduit passes from the patient interface to the detachable manifold between the first ear and the first eye of the patient on a first side of the head of the patient and the second inlet conduit passes from the patient interface to the detachable manifold between the second ear and the second eye of the patient on a second side of the head of the patient opposite from the first side of the head of the patient (Fig. 57), 
a concave portion of the first inlet conduit that is proximate the junction is structured to contact the top of the head of the patient when the mask system is worn by the patient (Figs. 57-58, see also Fig. 46, where the conduits are curved concave along their entire extent in use as they curve around from the top of the head toward the patient interface, including that portion that contacts the top of the head), 
a concave portion of the second inlet conduit that is proximate the junction manifold is structured to contact the top of the head of the patient when the mask system is worn by the patient (Figs. 57-58, see also Fig. 46, where the conduits are curved concave along their entire extent in use as they curve around from the top of the head toward the patient interface, including that portion that contacts the top of the head), and
the first inlet conduit and the second inlet conduit provide a combined air delivery and stabilizing structure that extends from the patient interface toward the top of the head of the patient in distinction to having separate air delivery and stabilizing structures that extend from the patient interface toward the top of the head of the patient (Figs. 57-58; para [0166]; where the air delivery conduits are the only structures that extend from the patient interface toward the top of the head of the patient, and they provide a stabilizing functionality by virtue of holding the patient interface steadily up against the nose), and
a back strap (head strap 568) connectable to the first inlet conduit at a first location above the first ear of the patient when the mask system is worn by the patient, and connectable to the second inlet conduit at a second location above the second ear of the patient when the mask system is worn by the patient (Figs. 56-57; para [0166]).
While Matula Fig. 57 (and Fig. 46) suggests a smooth transition (i.e. no step changes) from the patient circuit conduit 20 to the delivery conduits 564, Matula is silent regarding the junction between the patient circuit and the pair of patient delivery conduits being a detachable manifold, the detachable manifold removably attachable to the first inlet conduit at a first manifold-conduit joint and removably attachable to the second inlet conduit at a second manifold-conduit joint, wherein: 
the detachable manifold has a curved exterior shaped with a concave region to mate with a convex curvature of the top of the head of the patient when the mask system is worn by the patient, the concave region extending continuously along an entire exposed length of the detachable manifold when the first inlet conduit is fully inserted over the first manifold-conduit joint and the second inlet conduit is fully inserted over the second manifold-conduit joint, 
the concave region of the detachable manifold, the concave portion of the first inlet conduit that is proximate the detachable manifold, and the concave portion of the second inlet conduit that is proximate the detachable manifold define a continuously curving concave engagement surface, i.e. by virtue of the first inlet conduit and the detachable manifold being shaped to provide no visible step change across the first manifold-conduit joint and the second inlet conduit and the detachable manifold being shaped to provide no visible step change across the second manifold-conduit joint, to match the convex curvature of the top of the head of the patient, 
the continuously curving concave engagement surface extends from the first inlet conduit across the first manifold-conduit joint and the second manifold-conduit joint to the second inlet conduit when the first inlet conduit is fully inserted over the first manifold-conduit joint and the second inlet conduit is fully inserted over the second manifold-conduit joint.
However, Rudolph demonstrates that it was well known in the respiratory therapy system art at the time of invention for head-top-mountable junctions between a patient circuit (primary conduit 5) (Figs. 1, 3 and 4) and patient delivery conduits (e.g. conduits 8 and 9, which are taught to be integral with straps 11 and 12, per col. 4, lines 53-56) to be constituted by a detachable manifold (comprising sleeve 40 and airflow distributor 6), the detachable manifold removably attachable to the first inlet conduit at a first manifold-conduit joint (tube connector 61) and removably attachable to the second inlet conduit at a second manifold-conduit joint (tube connector 62) (Fig. 4; col; 4, lines 53-65), wherein: 
the detachable manifold has an exterior shaped with a region (lower wall 31) to mate with a convex curvature of the top of the head of the patient when the mask system is worn by the patient (Fig. 3), the region extending continuously along an entire exposed length of the detachable manifold when the first inlet conduit is fully inserted over the first manifold-conduit joint and the second inlet conduit is fully inserted over the second manifold-conduit joint (Fig. 4), 
the region of the detachable manifold, a concave portion of the first inlet conduit that is proximate the detachable manifold, and a concave portion of the second inlet conduit that is proximate the detachable manifold define an engagement surface (the lower surfaces of the conduits/straps and manifold in Fig. 4, when the conduits/straps are curved concave along their entire extent in use as they curve around the head and down toward the patient interface as show in Figs. 1 and 3) to contact the convex curvature of the top of the head of the patient (Figs. 1 and 3), 
the engagement surface extending from the first inlet conduit across the first manifold-conduit joint and the second manifold-conduit joint to the second inlet conduit when the first inlet conduit is fully inserted over the first manifold-conduit joint and the second inlet conduit is fully inserted over the second manifold-conduit joint (Fig. 4), and Harris teaches that it was known in the respiratory air delivery art at the time of invention for a head-mounted respiratory manifold (air distributor 74) (Figs. 1, 2, 5 and 6) to include a curved exterior shaped with a concave region (central plate 52) (Fig. 5) to mate with a convex curvature of the top of the head of the patient when the system is worn (Fig. 2), wherein the concave region of the manifold, a concave portion of a first element (one of the legs 50) that is proximate the manifold, and a concave portion of a second element (the other of the legs 50) that is proximate the manifold define a continuous curving concave engagement surface to match the convex curvature of the top of the head of the patient (Figs. 5-6 in view of Fig. 2). Therefore, it would have been obvious to an artisan at the time of invention to modify the junction of the patient circuit and patient delivery conduits disclosed by Matula to include a detachable manifold as taught by Rudolph, the detachable manifold removably attachable to the first inlet conduit at a first manifold-conduit joint and removably attachable to the second inlet conduit at a second manifold-conduit joint as taught by Rudolph, wherein: the detachable manifold has a curved exterior shaped with a concave region to mate with a convex curvature of the top of the head of the patient when the mask system is worn by the patient, the concave region extending continuously along an entire exposed length of the detachable manifold when the first inlet conduit is fully inserted over the first manifold-conduit joint and the second inlet conduit is fully inserted over the second manifold-conduit joint as taught by Randolph and Harris, the concave region of the detachable manifold, the concave portion of the first inlet conduit that is proximate the detachable manifold, and the concave portion of the second inlet conduit that is proximate the detachable manifold define a continuously curving concave engagement surface, i.e. by virtue of the first inlet conduit and the detachable manifold being shaped to provide no visible step change across the first manifold-conduit joint and the second inlet conduit and the detachable manifold being shaped to provide no visible step change across the second manifold-conduit joint, to match the convex curvature of the top of the head of the patient as taught by Matula, Randolph and Harris, the continuously curving concave engagement surface extends from the first inlet conduit across the first manifold-conduit joint and the second manifold-conduit joint to the second inlet conduit when the first inlet conduit is fully inserted over the first manifold-conduit joint and the second inlet conduit is fully inserted over the second manifold-conduit joint as taught by Matula, Randolph and Harris, in order to provide the expected results of a detachable junction that conforms to the curve of the top of the head for enhanced patient comfort and/or to ensure that the patient interface is maintained in proper position by increasing conformity of the junction with the top of the head, the detachability allowing for disassembly of the components for cleaning and/or storage and/or part replacement, and also to provide the benefit of a swivel mechanism between the patient circuit and the patient delivery conduits in order to decouple the two for increased patient mobility and/or comfort, while also providing a sleek aesthetic and/or minimize snagging and/or patient discomfort if the joint(s) are pressed against the patient’s head, by virtue of the smooth/step-less transition between the manifold and the conduits.
Matula does not explicitly state that the concave portions of the inlet conduits are formed of silicone. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Matula does demonstrate that it was well known in the respiratory conduit art before the effective filing date of the claimed invention to for patient-contacting air delivery structures to be formed of silicone (para [0072]). Therefore, it would have been obvious to an artisan at the time of invention for the entirety of the conduits 564 of Matula (i.e. including the concave portions at the top of the head) to be formed of silicone as taught by Matula, in order to provide the expected result of flexible, skin-friendly and/or easily-sourced conduits.
Regarding claim 13, Matula in view of Rudolph and Harris teaches the mask system of claim 11, wherein Matula in view of Rudolph and Harris teaches/suggests the detachable manifold has a shape such that:
a first axis is defined between the first manifold-conduit joint and the second manifold-conduit joint, and 
a second axis is perpendicular to the first axis, the second axis extending through an air inlet through which the detachable manifold is adapted to receive pressurized air from the flow generator (Matula e.g. Fig. 57 when combined with a manifold similar to Rudolph Figs. 3-4 but with no front conduit and having the bottom of the manifold rounded as taught by Harris Fig. 5 as discussed above regarding claim 11, because having a front conduit in the manifold (as disclosed by Rudolph Fig. 3) would not be necessary in the two patient conduit system of Matula, and omitting it would thus arrive at a general T-shape as depicted by Rudolph Fig. 4).
Regarding claim 16, Matula in view of Rudolph and Harris teaches the mask system of claim 11, wherein Rudolph and Harris further educate the modified Matula to include wherein: 
the detachable manifold includes an inlet tube portion (sleeve 40 as taught by Rudolph/fitting 18 of Harris) that is rotatably coupled to a base portion (airflow distributor 6 as taught by Rudolph) of the detachable manifold that removably attaches to the first inlet conduit and second inlet conduit (Rudolph Fig. 4, col. 4, lines 58-67), the inlet tube portion including a distal end (at the top of sleeve 40 in Rudolph Fig. 4; to the right in Harris Figs. 1-2) that is distal from the base portion of the detachable manifold and that defines an air inlet through which the detachable manifold is adapted to receive pressurized air from the flow generator (Rudolph Fig. 4, cols. 3-4; Harris Figs. 1, 2, and 5, cols. 1-2); 
the inlet tube portion is able to rotate 360 degrees with respect to the base portion of the detachable manifold (Rudolph Fig. 4; col. 6-28; where there is no structure that would prevent full/360 degree rotation of the sleeve 40 within the joint; Harris col. 1, lines 22-28 and col. 5, lines 2-18) to change a direction in which the distal end of the inlet tube portion is oriented with respect to the base portion (Harris Figs. 1-2, when the right-angle fitting 18 is rotated relative to the shield when the shield is the stationary point of reference/the fitting 18 is fully capable of being rotated to change a direction in which the distal end of the inlet tube portion with respect to the air distributor 74 because the shield can be held steady while the fitting is rotated, which would cause the elbow shape to be oriented in different directions); and 
the inlet tube portion is connectable to an air delivery tube (Rudolph primary conduit 5; Harris hose 20) to receive pressurized air from the flow generator (Rudolph col. 3, lines 62-65; Harris col. 2, lines 45-49), for the obvious purpose of providing the desirable swivel structure (as taught by Rudolph) discussed above regarding the rejection of claim 11 using an right angled inlet tube portion (as taught by Harris) rather than a straight one as taught by Rudolph so as to angle the inlet tube portion towards an inlet conduit coming from either side of a user/bed rather than the top of a user/bed, for more convenient use with air generators placed to side of the patient’s head/bedside rather than at the top of the bed.
Regarding claims 26 and 36, Matula in view of Rudolph and Harris teaches the mask system of claim 11, wherein Matula in view of Rudolph and Harris further teaches wherein: 
the back strap is connectable to the first inlet conduit at the first location using a first eye/means for connecting provided to the first inlet conduit; and 
the back strap is connectable to the second inlet conduit at the second location using a second eye/means for connecting provided to the second inlet conduit (see Matula Figs. 1-2, where the back strap is connected to the conduits by what appear to be eyes in connection pieces 40), such that it would have been obvious to an artisan at the time of invention to provide connect the back strap of the embodiment of Matula Figs. 57-58 to the first and second inlet conduits using eyes as taught Matula Figs. 1-2, in order to utilize a known connection means to provide the expected result of an easily-connectable and/or length-adjustable rear strap.
Regarding claim 27, Matula in view of Rudolph and Harris teaches the mask system of claim 11, but Matula is silent regarding wherein the mask system is structured so that the back strap wraps around a back of the head of the patient across an occipital bone of the patient when the mask system is worn by the patient. However, Rudolph further educates Matula to include wherein the mask system is structured so that the back strap (cross strap 80) wraps around a back of the head of the patient across an occipital bone of the patient when the mask system is worn by the patient (Fig. 3), such that it would have been obvious to an artisan at the time of invention to modify the back strap of Matula such that it is structured to wrap around a back of the head of the patient across an occipital bone of the patient when the mask system is worn by the patient (i.e. just pulled/shifted/positioned down further on the back of the head than shown in Matula Fig. 58) as taught by Rudolph, in order to position the strap such that it creates a larger head-encircling region defined by the conduits and the rear strap to provide the predictable result of better holding of the conduits and interface in securely place.
Regarding claim 30, Matula in view of Rudolph and Harris teaches the mask system of claim 11, wherein Matula as modified to include the manifold at the junction as discussed above regarding claim 11 further discloses/teaches wherein: 
the first inlet conduit is arcuate, such that the first inlet conduit continuously curves between a connection of the first inlet conduit to the patient interface and a connection of the first inlet conduit to the detachable manifold; and 
the second inlet conduit is arcuate, such that the second inlet conduit continuously curves between a connection of the second inlet conduit to the patient interface and a connection of the second inlet conduit to the detachable manifold (Fig. 57, which show how the conduits curve/arc around the face/head).  
Regarding claim 31, Matula in view of Rudolph and Harris teaches the mask system of claim 11, wherein Matula further discloses/teaches wherein: 
the first inlet conduit is removably attachable to the patient interface at the first air inlet; and 
the second inlet conduit is removably attachable to the patient interface at the second air inlet (see e.g. Matula Figs. 9-18 in view of Figs. 57-58; para [0166] in view of e.g. para [0165], i.e. patient interface 562 is also clearly intended be any of the modular/removably attachable interfaces discussed within Matula, in view of paras [0007] and [0078-93] and [0104]).
Regarding claim 32, Matula in view of Rudolph and Harris teaches the mask system of claim 11, wherein Matula further discloses/teaches wherein the patient interface comprises an under-the-nose interface (Figs. 17A-B or 25/28A) that defines a single orifice (opening 134/242) adapted to interface with both nostrils of the patient and deliver air from the breathing chamber to both nostrils of the patient (para [0092] or [0111]), such that a portion of the under-the-nose interface that defines the single orifice surrounds both nostrils of the patient when the mask system is worn by the patient (Fig. 58 in view Figs. 17A-B or 25/28A).  
Regarding claim 33, Matula in view of Rudolph and Harris teaches the mask system of claim 11, wherein Matula as modified by Rudolph and Harris would have rendered to an artisan at the time of invention as an obvious change in shape/design choice wherein: 
a front side of the detachable manifold that is adapted to face toward in front of the patient when the mask system is worn by the patient includes a first continuous surface that transitions from a convex curve at a center of the detachable manifold to a concave curve on each lateral region of the front side of the detachable manifold; and 
a back side of the base detachable manifold that is adapted to face toward in back of the patient when the mask system is worn by the patient includes a second continuous surface that transitions from a convex curve at the center of the detachable manifold to a concave curve on each lateral region of the back side of the detachable manifold (Matula Fig. 57 when combined with a manifold similar to Rudolph Figs. 3-4 but no front conduit and with a curved bottom as taught by Harris Fig. 5 as discussed above regarding claim 11, where having a front conduit in the manifold (as disclosed by Rudolph Fig. 3) would not be necessary in the two patient conduit system of Matula, and omitting it would thus arrive at a general T-shape with convex continuous front and back side surfaces at the center, and rounding out the transition from those surfaces to the tube connectors would result in concave curves to each lateral region and said rounding would have been obvious to an artisan at the time of invention in order to provide the expected result of a sleek, rounded manifold for aesthetic purposes and/or to minimize corners within the system that might otherwise collect dirt. A change in shape is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04.IV.B).
Regarding claim 34, Matula in view of Rudolph and Harris teaches the mask system of claim 11, wherein Matula in view of Rudolph and Harris further teaches wherein the detachable manifold includes means for receiving pressurized air from the flow generator (Rudolph sleeve 40/Harris fitting 18).  
Regarding claim 35, Matula in view of Rudolph and Harris teaches the mask system of claim 11, wherein Matula further discloses wherein the patient interface includes means for sealing against the face of the patient (e.g. cushion/seal/patient contacting portion 132, Fig. 17A-B, para [0092]).  
Regarding claim 39, Matula in view of Rudolph and Harris teaches the mask system of claim 11, Matula in view of Rudolph and Harris teaches a mask system having the limitations of claim 39 that correspond to the limitations as discussed above regarding claims 11, 12 and 16 for the same reasons as discussed individually above, with the combination thereof providing the same expected results as the individual limitations.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula in view of Rudolph and Harris, as applied to claim 11 above, and further in view of Matula, Jr. et al. (US 2005/0199242 A1; hereinafter “Matula ‘242’).
Regarding claim 17, Matula in view of Rudolph and Harris teaches the mask system of claim 11, but Matula in view of Rudolph and Harris is silent regarding wherein the detachable manifold comprises a substantially rigid material arranged to prevent collapse of the detachable manifold when the mask system is worn by the patient and in use.  However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Matula ‘242 teaches that it was known in the respiratory tube manifold art at the time of invention for a 3-tube manifold (Y-piece 82) to be rigid (para [0074]), and wherein it would have been obvious to an artisan at the time of invention to modify the manifold of Matula in view of Rudolph and Harris to comprise a substantially rigid material as taught by Matula ‘242, such that it is arranged to prevent collapse of the detachable manifold when the mask system is worn by the patient and in use, in order to ensure the expected result of maintaining the patency of the manifold to ensure that air/gas continues to flow therethrough throughout therapy, as well as to utilize a suitable material expected to ensure the swivel function of the manifold (if too soft/flexible, the swivel components could be deformed or rendered otherwise unable to rotate relative to one another).  

Claims 18, 19 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula and Rudolph and Harris, as applied to claim 11 above, and further in view of Gunaratnam.
Regarding claim 18, Matula in view of Rudolph and Harris teaches the mask system of claim 11, wherein Matula in view of Rudolph and Harris further teaches wherein:
the detachable manifold defines a first aperture (the aperture in Rudolph left side tube connector 61, see Rudolph 4), the first aperture structured to provide pressurized air from the detachable manifold to the first inlet conduit (Rudolph col. 3, lines 57-61 and col. 4, lines 29-35); and 
the detachable manifold defines a second aperture (the aperture in Rudolph right side tube connector 62, see Rudolph 4), the second aperture structured to provide pressurized air from the detachable manifold to the second inlet conduit (Rudolph col. 3, lines 57-61 and col. 4, lines 29-35).  
Matula in view of Rudolph and Harris is silent regarding wherein the first and second apertures are D-shaped at the first and second manifold-conduit joints, respectively. However, Gunaratnam teaches that it was known in the art of dual delivery conduit systems at the time of invention for such systems to include a detachable manifold (flow generator connector 284) with tubular connectors (conduits 288, 286) (Fig. 35) and to also utilize D-shaped conduits (para [313]), which would have obviously suggested to an artisan at the time of invention that the manifold connectors should also be D-shaped so as to accommodate said conduits. It would have been obvious to an artisan at the time of invention to modify the conduits, and by extension the manifold side tubes/joints, of Matula in view of Rudolph and Harris to include wherein (the conduits and) the first and second apertures are D-shaped at the first and second manifold-conduit joints as taught/suggested by Gunaratnam, in order to be able to lower the impedance of the conduits without increasing the height, thereby maintaining a low profile of the conduits, Gunaratnam para [0313], while ensuring that the manifold connectors to said conduits are shaped to accommodate said conduits, i.e. by being the same shape.
Regarding claim 19, Matula in view of Rudolph, Harris and Gunaratnam teaches the mask system of claim 18, wherein Matula in view of Rudolph and Harris further discloses/teaches wherein, the detachable manifold defines an air inlet (within sleeve 40 of Rudolph/fitting 18 of Harris) that is circularly shaped (e.g. Matula Fig. 57; Rudolph Figs. 3-4; Harris Fig. 5), because it would have been obvious to an artisan at the time of invention to maintain the air inlet in modified Matula as circular even while using D-shaped delivery tubing/manifold side connectors, in order to ensure that the manifold patient connector can be easily connected to traditional circular patient circuit tubing, the air inlet being structured to receive pressurized air from the flow generator (see claim 11 discussion above).
Regarding claim 29, Matula in view of Rudolph and Harris teaches the mask system of claim 11, wherein Rudolph further teaches wherein the back strap includes a buckle or the like that provides user adjustable length to the back strap (col. 5, lines 5-9), but Matula in view of Rudolph and Harris is silent regarding wherein the back strap includes hook and loop material that provides user adjustable length to the back strap. Gunaratnam teaches wherein the back strap includes hook and loop material that provides user adjustable length to the back strap (Gunaratnam Fig. 18 in view of para [0210]; wherein it would have been obvious to an artisan at the time of invention to use the same standard connection/adjustment means, i.e. Velcor®, for all of the straps disclosed by Gunaratnam, including the rear strap, to provide the expected result of an easily-adjustable rear strap), such that it would have been obvious to an artisan at the time of invention to modify the back strap of Matula to include hook and loop material that provides user adjustable length to the back strap as taught by Gunaratnam, in order to provide the expected result of a strap that provides for easy gross length adjustment of the rear strap.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matula in view of Rudolph and Harris as applied to claim 11 above, and further in view of Fukunaga et al. (US 2005/0188990 A1; hereinafter “Fukunaga).
Regarding claim 20, Matula in view of Rudolph and Harris teaches the mask system of claim 11, wherein Matula in view of Rudolph and Harris further discloses wherein: 
the first inlet conduit has a first cross-sectional shape at the first manifold-conduit joint (left conduit 564 is the same shape (round) along its entire length, including at the first manifold joint, see Matula Figs. 57-58 in view of Rudolph Fig. 4); 
the first inlet conduit has a second cross-sectional shape at a first location twenty percent of a length of the first inlet conduit from the detachable manifold to the patient interface (left conduit 564 is the same shape (round) along its entire length, including at a first location twenty percent of a length of the first inlet conduit from the detachable manifold to the patient interface, see Matula Figs. 57-58 in view of Rudolph Fig. 4); 
the second inlet conduit has a third cross-sectional shape at the second manifold-conduit joint (right conduit 564 is the same shape (round) along its entire length, including at the second manifold joint, see Matula Figs. 57-58 in view of Rudolph Fig. 4); and 
the second inlet conduit has a fourth cross-sectional shape at a second location twenty percent of a length of the second inlet conduit from the detachable manifold to the patient interface (right conduit 564 is the same shape (round) along its entire length, including at a first location twenty percent of a length of the first inlet conduit from the detachable manifold to the patient interface, see Matula Figs. 57-58 in view of Rudolph Fig. 4). 
Matula in view of Rudolph and Harris is silent regarding wherein the second cross-sectional shape is different from the first cross-sectional shape and the fourth cross-sectional shape is different from the third cross-sectional shape. However, Fukunaga teaches that it was known in the respiratory conduit art at the time of invention to respiratory tubes to change cross-sectional shape along their lengths, including narrowing toward the user (paras [0053-54]). Therefore, it would have been obvious to an artisan at the time of invention modify the conduits of Matula in view of Rudolph to include through routine experimentation wherein the second cross-sectional shape is different from the first cross-sectional shape and the fourth cross-sectional shape is different from the third cross-sectional shape as taught by Fukunaga, in order to utilize tubes that transition from a larger, more obtrusive (e.g. rounder) shape near the manifold to a smaller, less obtrusive (e.g. flatter) shape near the patient interface in order to provide the expected result of reducing the visual presence of the tubing closer to the wearer’s face.

Allowable Subject Matter
Claims 21 and 22 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785